    Case 20-50512                  Doc 4   Filed 08/24/20 Entered 08/24/20 11:37:32        Desc Main
                                              Document    Page 1 of 1




                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MINNESOTA


In re:
                                                                    Case No. 20-50512
J Brockton Holbert,
                                                                    Chapter 7 Case
           Debtor.

                       REQUEST FOR NOTICE AND NOTICE OF APPEARANCE

           PLEASE TAKE NOTICE that Robert R. Kanuit, Fryberger, Buchanan, Smith &

Frederick, P.A., Attorney at Law, represents and appears on behalf of Security State Bank of

Aitkin, a creditor in the above-named case. The undersigned hereby requests that all notices and

other documents in this case be mailed to the undersigned at the office address stated below.

           This Request for Notice and Notice of Appearance is filed pursuant to Rule 9010(b) of

the Federal Rules of Bankruptcy Procedure, and Local Rule 2002-5.

           Dated: August 24, 2020

                                                     FRYBERGER, BUCHANAN, SMITH
                                                     & FREDERICK, P.A.


                                                     /e/Robert R. Kanuit
                                                     Robert R. Kanuit, Atty. ID: 0252530
                                                     302 West Superior Street, Suite 700
                                                     Duluth, MN 55802
                                                     (218) 722-0861
                                                     Attorneys for Security State Bank of Aitkin




M:\DOCS\14450\000030\BAD\18Z0098.DOC
